Citation Nr: 1105361	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a skin disorder to include 
contact dermatitis.


REPRESENTATION

Veteran represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from August 1975 to December 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the RO determined that new and 
material evidence to reopen a claim for service connection for 
contact dermatitis had not been submitted.  Jurisdiction over 
this case was subsequently transferred to the New Orleans, 
Louisiana RO.  

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  In addition, in December 2010, subsequent to the 
hearing, the Board received additional evidence via facsimile 
from the Veteran's attorney, without a waiver of initial review 
by the RO.  This evidence contains information relevant only to 
the claim for service connection for a skin disorder and not the 
claim to reopen.  Accordingly, the Board may not consider the new 
evidence in the first instance in conjunction with the issue of 
whether new and material evidence has been received to reopen the 
claim for service connection for a skin disorder.

The Board has rephrased the issue listed on the title page to 
better reflect the claim being pursued by the Veteran.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim 
pursued by a claimant includes any diagnosis that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The underlying issue of entitlement to service connection for a 
skin disorder to include contact dermatitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final denial of the claim for service connection for 
a skin disorder, characterized as acute dermatitis was in a March 
2003 rating decision.  The Veteran was notified of that decision, 
but did not perfect an appeal and it became final.

2.  The evidence received since the March 2003 rating decision is 
new in that it is not cumulative and was not previously 
considered by decision makers and it is material because it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied reopening of the 
Veteran's claim of entitlement to service connection for a skin 
disorder, characterized as acute dermatitis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin disorder, to include 
contact dermatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is reopening the Veteran's claim for service connection for 
a skin disorder, to include contact dermatitis which is the full 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service connection 
for a skin disorder, to include contact dermatitis.  This claim 
is based upon the same factual basis as his previous claim, which 
was last denied in the March 2003 rating decision that became 
final.  As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim.  Boggs 
v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The RO initially denied the Veteran's claim of entitlement to 
service connection for skin rash of the legs and arms secondary 
to chemical exposure in service in a rating decision dated in 
November 1995.  In that decision, the RO found that even though 
service medical records showed treatment for contact dermatitis, 
it was a temporary condition which resolved with treatment and 
there was no permanent residual disability at the time of the 
Veteran's separation from service.  In July 2001 the Veteran 
requested that the claim for service connection for contact 
dermatitis be reopened.  By rating decision dated in March 2002, 
the RO declined to reopen the July 2001 claim because the 
evidence submitted was not new and material.  In December 2002 
the Veteran requested reopening of a claim for service connection 
for acute dermatitis.  The RO denied his request in the March 
2003 rating decision on grounds that new and material evidence to 
reopen the claim had not been submitted.  The Veteran did not 
perfect an appeal of the November 1995, March 2002, or March 2003 
rating decisions and they became final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
In June 2006, the Veteran requested that his claim for contact 
dermatitis be reopened.  In the March 2007 rating decision, the 
RO declined to reopen the Veteran's claim on grounds that no new 
and material evidence had been submitted.  The Veteran perfected 
an appeal as to this decision.  Accordingly, the issue before the 
Board is whether new and material evidence has been received 
since the March 2003 rating decision, the last final decision, 
such that the claim may be reopened.

In this regard, although the RO declined to reopen the previously 
denied claim, the Board must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.   Id.

The claim of entitlement to service connection for a skin 
disorder to include contact dermatitis may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where it 
may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As explained above, the application to reopen this claim, 
following the last final appeal in March 2003, was received in 
June 2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).  

The evidence before VA at the time of the prior final decision in 
March 2003 consisted of the Veteran's service treatment records, 
including medical examination and medical history reports, post-
service VA treatment records, and the Veteran's own statements.  
Service treatment records dated in November 1976 shows an 
assessment of contact dermatitis following complaints of a rash 
on the testicle that had been present for one day and itched all 
the time.  In addition, in November 1976, a clinical treatment 
record reveals  there were objective findings of depigmented 
scaly lesion discrete and confluent.  The assessment was tinea 
versicolor.  Further, in November 1976 the Veteran was assessed 
with having poison oak following complaints of itchy eyes after 
returning from the field.  Objective findings revealed 
erythematous papules around the left eye.  Another medical clinic 
record in November 1976 revealed complaints of swollen eye 
related to contact dermatitis.  Additionally, a clinic record 
bearing an illegible date, shows the Veteran was seen with 
complaints of having poison ivy for three days.  On objective 
observation, there was a small area on the left wrist and back 
with raised bumps.  The assessment was dermatitis.  Post service 
VA treatment records show a history of psoriasis.  The Veteran 
stated that he participated in various field activities and his 
skin problems are due to exposure to possible chemical or 
defoliants that were used in the field around the huts and tent 
areas in the field to keep grass or growth away from the area.  
The RO found that the evidence continued to be negative for a 
chronic skin disorder established in service and therefore 
service connection was not warranted.  

Evidence received since the March 2003 rating decision includes 
additional VA clinical records which show that the Veteran 
receives treatment for psoriasis. 
Additionally, evidence received includes the Veteran's 
statements, in written form and in the form of his testimony at 
his Board hearing in December 2010, wherein he again claimed that 
his current skin disability was related to chemical or defoliant 
exposure in service.  He subsequently submitted certificates he 
received in service that do not suggest any chemical or defoliant 
exposure and copies of pictures purportedly of him that are of 
very poor quality.  However, he submitted a statement from his 
sister suggesting that his skin problems continued to progress 
following service and developed into his current psoriasis.

The new evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  New evidence is 
sufficient to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's disability, even where it may not convince the Board to 
grant the claim.  Hodge, 155 F.3d 1356.  Thus, the claim for 
service connection for a skin disorder to include contact 
dermatitis is reopened.  


ORDER

New and material evidence has been received to reopen the claim 
for service connection for a skin disorder to include contact 
dermatitis.  To that extent only, the appeal is granted.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent medical records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  

While the Veteran's participation in military exercises is not 
shown to have included exposure to chemicals or defoliants, it is 
not shown that the service department has been contacted to make 
this determination.  The record reflects that there are 
outstanding VA treatment records which may be pertinent to this 
claim.  In this regard, it appears that the Veteran received 
treatment at VA Medical Center (VAMC) in Jackson and in New 
Orleans in the early 1980s.  While the claims folder currently 
includes outpatient treatment records from VAMCs in Jackson (June 
2006 to August 2006) and New Orleans (July 2003 to February 2004 
and November 2006 to November 2008) these records are not 
primarily related to the Veteran's skin disorder; nor are there 
any records for treatment that may have been rendered in the 
1980's.  

Information in the claims folder indicates that the Veteran was 
receiving benefits from the Social Security Administration (SSA) 
since 1983.  The claims folder does not reflect that efforts have 
been made to obtain SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official should contact 
the service department and seek to ascertain 
whether the Veteran was exposed to chemicals 
or defoliants during his service, including 
during the military exercises for which he 
has submitted certificates showing his 
participation.  

2.  Obtain copies of records of treatment for 
any skin disorder the Veteran may have 
received at VAMC Jackson and New Orleans in 
the early 1980s; and at VAMC New Orleans 
since November 2008.  Associate all such 
available records with the claims folder.

3.  SSA should be contacted, and all SSA 
records associated with the grant of 
disability benefits to the Veteran should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims folder.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims folder.

4.  The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the nature and 
etiology of any current skin disorder.  The 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination report should reflect 
that such a review was made.  

For any skin disorder exhibited, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to active service.  

The examiner should reconcile any opinion 
with the service treatment records showing 
skin problems, the negative skin examination 
at service discharge, the February 1981 state 
hospital record showing no pertinent 
disability, the July 2002 VA outpatient 
treatment report reflecting a 20 year history 
of psoriasis, the service department findings 
related to exposure to psoriasis, and the 
Veteran's own history.  Any opinion expressed 
should be accompanied by supporting 
rationale.

5.  The RO should then readjudicate the issue 
on appeal.  If the determination of the claim 
remains unfavorable to the Veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence (including evidence that was 
received in December 2010 without a waiver of 
RO review), and applicable law and 
regulations considered.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 




handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


